Citation Nr: 1044167	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory 
disorder, (claimed as asthma), to include as secondary to 
asbestos exposure.

2.  Entitlement to service connection for a urinary tract/bladder 
disorder, claimed as interstitial cystitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from December 1959 to December 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims file was subsequently returned to the RO in Chicago, 
Illinois.  

The Veteran testified before the undersigned in April 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 60 days in 
order to give him an opportunity to submit additional evidence.  
The Veteran submitted additional evidence with waiver of RO 
consideration.

This case was remanded by the Board in July 2010 and is now ready 
for further disposition.  The Board notes that the issues of 
service connection for tinnitus and hearing loss which were 
previously on appeal have been granted and are no longer on 
appeal. 


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding 
that a relationship exists between a chronic respiratory 
disorder, (claimed as asthma), and his military service. 

2.  A urinary tract/bladder disorder, claimed as interstitial 
cystitis, existed prior to service and was not aggravated by 
active duty.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, (claimed as asthma), was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

2.  A urinary tract/bladder disorder, claimed as interstitial 
cystitis was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the issue of service connection for bilateral hearing 
loss, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Regarding the remaining issues, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in August 2004, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  With respect to 
the Dingess requirements, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, private treatment records, 
and VA examinations in January 2005 (interstitial cystitis) and 
July 2010 (asthma and interstitial cystitis).  As an initial 
matter, the Board finds that the January 2005 examination is 
adequate for the purpose of determining the preexistence of a 
urinary disorder.  Additionally, the Board finds the July 2010 VA 
examination adequate for determining whether a nexus supports 
service connection of the disorders on appeal.  In both cases, 
the examiners reviewed the Veteran's c-file, service treatment 
records, conducted an extensive personal interview with the 
Veteran regarding his medical history, and conducted a physical 
examination. There is no indication that the examiners were not 
fully aware of the Veteran's past medical history or that they 
misstated any relevant facts.  

Notably, the Board's July 2010 remand ordered the subsequent July 
2010 VA examination.  Here, the Board finds that the examiner 
substantially complied with the Board's requests for an opinion 
of direct service connection for a respiratory disorder as well 
as an opinion of whether a preexisting urinary disorder was 
aggravated by service.  The Board acknowledges that the Veteran 
disagrees with the VA examiner's assessment regarding the urinary 
disorder but finds that a remand for further examination is not 
necessary for the above reasons. 

Additionally, the Veteran was afforded the opportunity to testify 
before the Board in April 2010.  In Bryant v. Shinseki, 23 
Vet.App. 488 (2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2010) requires that the Veterans Law Judge who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the undersigned 
essentially elicited testimony necessary to determine the nature 
of the Veteran's disorders.  In addition, the undersigned sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the undersigned complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Respiratory Disorder

The Board notes that the Veteran's available service treatment 
records are silent as to any complaints of, treatment for, or 
diagnosis related to his respiratory system.  March 1960 and 
December 1963 chest X-rays revealed essentially negative 
findings.  Further, his December 1963 separation examination 
revealed a normal clinical examination of his lungs and chest.  
Therefore, no chronic respiratory disorder was noted in service.

Notably, the Veteran testified at his April 2010 BVA hearing that 
while stationed aboard a ship in service, the ship underwent a 
complete overhaul.  He further testified that he was exposed to 
dust while his ship was in "repair mode" and that he 
experienced shortness of breath and chest congestion in service.  
See T pages 11, 12.  In a May 2007 statement in support of his 
claim, he indicated that he was exposed to asbestos in the 
berthing and bathing areas for most of 1960.  He additionally 
stated that in the crew berthing areas most of the piping and 
duct work was unwrapped and asbestos remained open to repair for 
weeks.  

Post-service treatment records are silent as to a respiratory 
disorder for many years following service.  However, the Veteran 
testified at his April 2010 BVA hearing that he continuously 
suffered from respiratory problems since service.  See T page 16.  
Although the Veteran acknowledged that he did not have documented 
continuous treatment for his asthma like symptoms, he testified 
that he self-medicated with over-the-counter medications.  A 
March 2010 private treatment record notes a diagnosis of asthma. 

The Board considered the Veteran's statements regarding 
continuity of symptomatology since service and finds that his 
statements, while competent, are not credible.  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as 
shortness of breath and chest congestion because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, the Board finds that the 
Veteran's reported history of continued symptomatology since 
active service, while competent, is nonetheless not credible.  

Significantly, the Veteran's reported history of continued 
symptoms since active service is inconsistent with the other 
evidence of record.  Specifically, he testified at one point in 
his April 2010 hearing before the Board that he experienced 
symptoms "on and off" following service and later in the 
hearing, stated that he had had symptoms at the same level since 
service.  T. 13, 16. Further, he never sought medical treatment 
for his symptoms even though he sought treatment on numerous 
occasions for his other disorders.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran). 

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service (1963) and 
initial reported symptoms and diagnosis in 2010, nearly 40 years 
after service separation, despite the fact that he sought 
treatment for other medical complaints.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the [V]eteran's health and 
medical treatment during and after military service, as evidence 
of whether a pre-existing condition was aggravated by military 
service").  Coupled with his personal testimony, which the 
undersigned found to be forced and contrived, the Board assigns 
no probative value to the Veteran's purported continuity of 
symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("In the case of oral testimony, a hearing 
officer may properly consider the demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 
210, 217 (1991) (finding that "the assessment of the credibility 
of the veteran's sworn testimony is a function for the BVA in the 
first instance").

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 
 
Next, the Board has also considered whether a medical nexus 
exists between the Veteran's current diagnosis of asthma and his 
in-service exposure to asbestos.  The Board has accepted, as 
true, the Veteran's contentions that he was involved in general 
repair work during the beginning of his service.  Given the 
nature of these conceded duties aboard his ship, the VA finds 
that he was at least minimally exposed to asbestos during his 
active duty service.  

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21, 
provides guidance in adjudicating asbestos-related claims.  The 
guidelines provide that the latency period for asbestos-related 
diseases varies from 10-45 years or more between first exposure 
and development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can develop 
from brief exposure to asbestos or as a bystander.  The 
guidelines identify the nature of some asbestos-related diseases.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The Board has considered the Veteran's private treatment records 
as well as VA outpatient treatment records but the records do not 
attribute any current respiratory disability to exposure to 
asbestos in service. 

Additionally, the Veteran underwent a VA examination regarding 
his asbestos exposure in July 2010.  The VA examiner opined that 
the Veteran's asthma was not caused by or related to exposure to 
asbestos in service.  The VA examiner's rationale was that 
"there is no known association between asbestos exposure and 
asthma."  She further opined regarding whether asthma was 
related to service generally that "his service records were 
silent on any respiratory condition and thus it is my opinion 
that his asthma was not first manifest or causally related to his 
time in service." 

The Board has considered the Veteran's statements that his asthma 
is related to service.  The Federal Circuit recently held in 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board 
errs when it suggests that lay evidence can never be sufficient 
to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that 
there be a nexus between military service and a claimed 
condition. 

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his asthma.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because asthma is not diagnosed by unique and readily 
identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of his asthma are found to lack competency.

Based on the foregoing, the Veteran's claim for service 
connection of asthma is denied. 

Urinary Tract/Bladder Disorder

Where a veteran served during a period of war or during peacetime 
service after December 31, 1946, he or she is presumed in sound 
condition except for defects noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2010).  Clear and un-mistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id. 
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the following reasons, the Board finds clear and unmistakable 
evidence of a preexisting disorder in the present case and that 
it was not aggravated by service.  First, the Board acknowledges 
that the Veteran's service entrance examination did not note any 
preexisting urinary disorder.  However, he later reported, at the 
January 2005 and July 2010 VA examinations as well as in his 
sworn testimony before the Board in April 2010 that his first 
incident of urinary symptoms occurred in high school when he had 
been drinking beer with his friends and experienced  significant 
urinary retention and abdominal pain.  He reported that at that 
time, he went to the local emergency room and required 
catheterization to relieve his urinary retention.  

The Board places a high probative value on VA examinations in 
January 2005 and July 2010 in which the VA examiners, upon 
consideration of the Veteran's statements of medical history and 
his current symptoms, coupled with in-service treatment for 
urinary problems, determined that the Veteran had symptoms of 
interstitial cystitis prior to his enrollment in the military.  

Regarding the existence of a disorder prior to service, the 
January 2005 VA examiner opined "I do believe that the Veteran 
had symptoms of his interstitial cystitis prior to enrollment in 
the military." The basis for the opinion was "that his first 
symptoms of urinary retention occurred while he was still in high 
school.  The Veteran's symptoms have certainly progressed over 
the years and now cause him significant disability."  

The Board acknowledges that a mere self-report of a preexisting 
condition is not always an adequate basis for rebutting the 
presumption of soundness upon service entrance.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's 
self-report that he had previously suffered from "depression or 
excessive worry" prior to service was insufficient to rebut the 
presumption of soundness as was found in 38 U.S.C.A. § 1111).  
However, there is no strict standard that a self-report without 
contemporaneous clinical evidence can never rebut the presumption 
of soundness.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) 
(noting that in cases in which a later medical opinion is based 
on statements made by the veteran about the preservice history of 
his condition, contemporaneous clinical evidence and recorded 
history may not be necessary).  

Here, the Veteran has provided competent evidence of urinary 
symptomatology prior to service.  Such competent evidence has 
been confirmed by two medical professionals as symptoms 
consistent with the Veteran's current urinary disorder.  
Moreover, the Veteran indicated some family history of the same 
disorder. Specifically, he reported to the January 2005 VA 
examiner that he thought his cousin also had the same urinary 
disorder.  

The Board has also considered the lay statements of the Veteran's 
family members that he was of sound body when he entered service.  
In this case, the Veteran's family members are competent to 
report their observations as they come to them through their 
senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, they 
are competent to report that they did not observe any of the 
Veteran's urinary symptoms; however, they are not competent to 
report the Veteran's actual symptoms or lack thereof.  As such, 
the Board affords the statements no probative value.  Similarly, 
the Board places no probative value on the Veteran's own lay 
statements that he was of sound body prior to service made in May 
2007, after the denial of his initial claim.  

Having weighed the Veteran's statements against the competent 
medical evidence, the Board finds that a urinary disorder 
preexisted service.  Next, the Board will consider whether the 
Veteran's disorder permanently increased during his active duty 
service.

Service treatment records reflect that the Veteran was 
hospitalized for urinary retention issues in June 1960.  A few 
weeks later, the Veteran was reevaluated and found to be 
asymptomatic.  In April 1963, the Veteran reported to sick bay 
with complaints of pain in his groin, left testicle, radiating 
down his right leg.  He was diagnosed with chronic prostatitis.  
In June 1963, the Veteran was diagnosed with "lower urinary 
tract symptoms, pyuria."  A December 1963 separation examination 
noted a normal clinical evaluation of his genitourinary system.  

Next, the Board places significant probative value on the July 
2010 VA examiner's findings that although the Veteran's 
interstitial cystitis worsened during service, it was due to the 
natural progression of the disease and not caused by service or 
exposure to asbestos during service.  The basis for the July 2010 
VA examiner's opinion was that in medical literature, there is no 
association of interstitial cystitis and any 
contaminants/pollutants (such as chlorinated water, chemicals, or 
asbestos).  

The Board has also considered the Veteran's statements that his 
current disorder is due to exposure to chlorinated water, 
asbestos, and chemicals in service.  As previously stated, the 
Board acknowledges that the Veteran is competent to report 
symptoms such as increased urination and bladder pain because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In this case, however, 
the Veteran is not competent to provide testimony regarding the 
etiology of his interstitial cystitis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because interstitial cystitis is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of his interstitial cystitis are found to lack 
competency.

The Board has also considered the internet article submitted by 
the Veteran regarding interstitial cystitis.  The Board finds the 
article unpersuasive as it does not assert that 
contaminants/pollutants (such as chlorinated water, chemicals, or 
asbestos) are shown to cause or aggravate a urinary disorder. 

After weighing the recent statements of the Veteran against the 
remaining evidence of record in this case, the Board finds that 
the preexisting bladder disorder was not aggravated in service.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that the Veteran's pre-existing urinary disorder 
worsened due to the natural progression of the disease.  As such, 
his claim for service connection is denied.


ORDER

Service connection for a chronic respiratory disorder, (claimed 
as asthma), to include as secondary to asbestos exposure, is 
denied. 

Service connection for a urinary tract/bladder disorder, claimed 
as interstitial cystitis, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


